                  IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF VIRGINIA
                                      Richmond Division


UNITED STATES OF AMERICA

                                                          Case No. 3:17-CR-l64-HEH


RODRIGO MARTINEZ-MENDOZA,

                     Defendant.


                              MEMORANDUM OPINION
                (Denying Defendant's Motion to Dismiss Indictment)

       On December 19,2017, the Grand Jury indicted Rodrigo Martinez-Mendoza

("Defendant" or "Martinez-Mendoza")for illegally reentering the United States in

violation of8 U.S.C. § 1326(a) and (b)(1). This matter comes before the Court on

Defendant's Motion to Dismiss the Indictment(the "Motion," ECF No. 15), which

collaterally attacks the May 6, 1997 deportation order that was entered in Defendant's

absence ("Deportation Order" or the "Order"). Martinez-Mendoza argues that notice of

his deportation hearing was legally insufficient. As a result, Defendant maintains that the

entry ofthe corresponding Deportation Order was a violation of his Due Process rights.

       The Court conducted an evidentiary hearing on December 6, 2018 and asked the

parties to provide supplemental briefing to summarize their positions. The relevant

issues have been fully briefed and the matter is ripe for review.

                                  L     BACKGROUND


       First, the Court will review the events that preceded the immigration court's entry

of Martinez-Mendoza's Deportation Order, and then, the Court will turn to the facts
related to the Indictment.


 A. Events Leading to the 1997 Deportation Order

        Officer David Chin, an Immigration and Customs Enforcement("ICE")

 deportation officer, testified during the evidentiary hearing about his direct dealings with

Defendant and his knowledge of Defendant's Alien File ("A-File"). The Court admitted

the Officer's testimony and portions ofthe A-File into evidence without objection.^

        The evidence established that Defendant illegally entered the country in 1993 near

Laredo, Texas. Federal authorities became aware of Defendant's immigration status in

 1996, after he was convicted of forgery. On September 20, 1996, agents from the

Immigration and Naturalization Service("INS")interviewed Defendant. During that

interview. Defendant admitted that he was a Mexican citizen and that he illegally entered

the United States.


        On November 10, 1996,INS agents personally served Defendant with an Order to

 Show Cause (the "OSC"). The OSC initiated deportation proceedings against Defendant.

It also informed him that a deportation hearing would be calendared at a later time and he

 would receive notice of that hearing's time and location through the mail.^ Notice of


'Evidence from Marintez-Mendoza's A-File was admitted during the hearing as Government's
Exhibits 1-8.


^ Written in Spanish and English, the OSC informed Defendant that a deportation order would be
entered in his absence if he failed to appear at the deportation hearing. The OSC also informed
Defendant ofthe available legal remedies if such an order was entered in his absence. For
example,the OSC stated as follows:

       If you are ordered deported in your absence ... you may file a motion to reopen
       at any time after the date of the order if you can show that you did not receive
       written notice of your hearing and you had provided your address and telephone
Defendant's deportation hearing would be sent to his address, which he wrote on the

OSC as "13210 Chrisman, Houston, Texas 77039." INS officials also informed

Defendant that he had an obligation to update his address and telephone information if

either changed. Defendant signed the OCS and was released.^

       On April 9, 1997,INS agents arrested Defendant during a worksite raid in

Galveston, Texas. During an ensuing interview. Defendant admitted that he used false

documentation to obtain a job at the worksite. He also told the agents that he had an

immigration hearing scheduled for May 1997, and he requested to waive that hearing in

order to voluntarily depart the United States for Mexico. Regarding the effect this

request would have had on the May 1997 hearing. Officer Chin testified,"[the request]

does not affect the hearing date .... Only the [Immigration] Judge can grant the

voluntary removal or voluntary departure. [The Defendant] can make a note ofthat at the

hearing to the Judge and request voluntary removal, voluntary departure." (Tr. 22-23.)

       Less than one month later. Defendant failed to appear at the deportation hearing on

May 6, 1997. As a result, the immigration judge entered the Deportation Order in his

absence. The Order indicated that notice ofthe deportation hearing was sent via



       number(or any changes of your address or telephone number) as required .... If
       you choose to seek judicial review of a deportation order entered in your absence,
       you must file the petition for review within 60 days(30 days if you are convicted
       of an aggravated felony) after the date ofthe final order....

(Gov't Ex. 1 at 4.)

^ While Defendant's deportation hearing was pending, Defendant reported to an INS office on
December 12, 1996, and again on April 4, 1997. During the April 1997 visit, INS officials told
Defendant to report again on August 8, 1997; however, he failed to appear on that date.
"[cjertified mail to [the] address provided by [Defendant]," however, no certified mailing

return was received before the hearing. (Gov't Ex. 5.) Officer Chin testified that notice

ofthe hearing was sent to Defendant's "13210 Chrisman" address. He also testified that

the A-File did not contain a copy ofthe hearing notice or the corresponding certified

mailing return.

       The day after the deportation hearing, notice ofthe Deportation Order was sent to

Defendant's address. It stated that the judge entered the Order "as the result of

[Defendant's] failure to appear at [the] scheduled deportation hearing," and that the

decision was final unless Defendant made a motion to reopen the matter. (Gov't Ex. 6.)

       Several years later, on August 18, 2005, immigration authorities arrested

Defendant in Petersburg, Virginia."* Thereafter, on September 27, 2005, Defendant was

deported to Mexico. Defendant did not request any administrative relief or judicial

review ofthe Deportation Order before he was deported.

B. Events Leading to the Current Indictment

       Defendant later reentered the United States at an unknown date and location.

Thereafter, he was arrested in 2009 and charged with illegal reentery. While in custody.

Defendant did not challenge the original Deportation Order. In fact, on October 23,

2009, Defendant signed a Department of Homeland Security "Notice of Intent/Decision

to Reinstate Prior Order" Form, which stated "I do not wish to make a statement




"* Defendant never informed INS that he had moved to Virginia despite previous instructions to
update INS if his address changed.
contesting this determination." (Gov't Ex. 8.)

       On January 29, 2010, Defendant pleaded guilty to a single count of illegal

reentry,^ and he was deported for a second time on May 3,2010. Defendant then

reentered the United States without authorization for a third time, and he was arrested

again on December 5, 2017. Defendant is now before this Court, charged with illegal

reentry in violation of8 U.S.C. § 1326.^

                                      11.    ANALYSIS


        Subsection (d)of8 U.S.C. § 1326 codifies a defendant's ability to collaterally

attack a previous deportation order if he can meet three requirements:"(1)the alien

exhausted any administrative remedies that may have been available to seek relief against

the order;(2)the deportation proceedings at which the order was issued improperly

deprived the alien ofthe opportunity for judicial review; and (3)the entry ofthe order

was fundamentally unfair." 8 U.S.C. § 1326(d)(2012). "These requirements are listed in

the conjunctive, so a defendant must satisfy all three [] to prevail." United States v. El

Shami,434 F.3d 659,663(4th Cir. 2005)(quoting United States v. Wilson, 316 F.3d 506,

509(4th Cir. 2003)). "[I]f the defendant satisfies all three requirements, the illegal

reentry charge must be dismissed as a matter of law." Id.


^ During the December 6, 2018 hearing, the govemment made an oral motion for the Court to
take judicial notice of Defendant's 2010 conviction in this U.S. District Court. See Case No.
3:08-CR-380-HEH. The Court granted the government's motion.

^ On October 11, 2018,the Circuit Court of the City of Richmond convicted Defendant of
involuntary manslaughter. "[I]t [is not] necessary that the Court be requested to take judicial
notice of a fact before it is authorized to do so. The Court may take judicial notice sua sponte.^
 United States v. Harris, 331 F.2d 600,601 (6th Cir. 1964). Accordingly, the Court also takes
judicial notice of this conviction.
       At the time ofDefendant's initial deportation case, notice of a deportation hearing

could be sent via certified mail. See 8 U.S.C § 1252b(1994)(repealed by Pub. L. 104-

208, 110 Stat. 3009-615, Sept. 30, 1996).'' Section 1252b stated in relevant part:

       [W]ritten notice shall be given in person to the alien (or, if personal service
       is not practicable, written notice shall be given by certified mail to the alien
       or to the alien's counsel of record, if any), in the order to show cause or
       otherwise, of—
      (i)the time and place at which the proceedings will be held, and
      (ii) the consequences under subsection (c) ofthis section of the failure,
      except under exceptional circumstances, to appear at such proceedings ....

8 U.S.C. § 1252b(a)(2). If a defendant did not appear at his deportation hearing, then the

judge was required to enter a deportation order in absentia so long as the government

proved by "clear, unequivocal, and convincing evidence that the written notice was so

provided and that the alien [was] deportable." 8 U.S.C. § 1252b(c).

       In the current matter, Defendant's Motion and supplemental filings focus on two

arguments, one legal and one factual. First, Defendant argues that the notice ofthe

deportation hearing was legally insufficient based upon the absence of a certified mailing

return. (Def.'s Mot. 2,4-6,ECF No. 15; Def.'s Suppl. Br. 2-A,ECF No. 23; Def.'s

Suppl. Reply 2-4,ECF No. 36.) Second, Defendant contends that he did not receive

notice ofthe deportation hearing because he had voluntarily returned to Mexico. (Def.'s

Suppl, Reply 1-2.) The Court will address each argument in turn.




^ While 8 U.S.C § 1252b has been repealed, because it was the goveming statute at the time, the
Court nevertheless looks to its requirements to determine if the notice received by Defendant was
legally sufficient.
   A. Notice of Hearing was Sufficient to Enter the 1997 Deportation Order

       Defendant relies primarily on two cases: In Matter ofHuete, 20 I. & N. Dec. 250,

253(BIA 1991) and United States v. El Shami. In response, the government counters that

both cases are easily distinguished from the current matter, rendering them inapplicable.^

(Gov't Opp'n to Def.'s Mot. 14-15, ECF No. 16; Gov't Suppl. Mem. Opp'n to Def.'s

Mot.,ECF No. 17.) The Court agrees with the government.

       In Huete,INS appealed an immigration judge's decision to dismiss a deportation

case on due process grounds. Id. at 20 I&N Dec. at 251. The immigration judge noted

that INS mailed the order to show cause to Huete's last known address via certified mail;

however, the certified mailing return indicated that "[sjervice [w]as unclaimed." Id.

Apparently, Huete's last known address had been taken from an old form in his file, and

Huete was never instructed to update INS if his address changed. Id. Thus,the evidence

plausibly showed that Huete was completely unaware that a deportation proceeding had

commenced against him. In disposing ofthe case,"[t]he immigration judge found that

personal service by certified mail... is incomplete unless the respondent actually

receives the Order to Show Cattse, as evidenced by the signed return receipt." Id.

(emphasis added). The Board ofImmigration Appeals("BIA")affirmed. Id. at 253.

       As the government argues, the current matter and Huete are easily distinguished.




^ The government also contends that the sufficiency of the notice provided is bolstered by the
presumption of delivery that applies to certified mail as well as the presumption of regularity for
government workers. However, given the Court's disposition of Defendant's Motion,the Court
need not address the government's alternate arguments.
First, Huete specifically addressed an order to show cause, not the subsequent notice of

Huete's deportation hearing. In addition, while service ofthe order to show cause in

Huete was attempted unsuccessfully through the mail, in the current case. Defendant was

personally served with the OSC by INS agents. Furthermore, there is no evidence

showing that Martinez-Mendoza was not actually served, nor is such evidence required.

Here, the government need only prove by "clear, unequivocal, and convincing evidence"

that the written notice was sent, which it has. 8 U.S.C. § 1252b(c). Here, the

immigration judge's Deportation Order definitively stated that notice ofthe deportation

hearing was sent to Defendant's address prior to his hearing date.

       Defendant contends, based on Huete, that the absence of a certified mailing return

for the subsequent notice of hearing, not the OSC,requires this Court to dismiss the case.

The government counters by relying on Matter ofGrijalva, 211. & N.Dec. 27, 33(BIA

1995). In Grijalva, the BIA recognized the difference between orders to show cause and

subsequent hearing notices.^ The Grijalva Court concluded that "proof of actual service

or receipt ofthe notice by the respondent is not required" for the notice of a deportation

hearings. Id.(emphasis added). Therefore, Defendant's argument is contrary to law. See

id. Neither the plain language of 8 U.S.C. § 1252b nor the BIA's opinion in Grijalva


^ "[T]he Order to Show Cause direct[s] [the alien] to provide the government with a current
address to which further notices [are] sent. These include[] the Notice of Hearing, informing the
alien ofthe time and place at which proceedings would be held." Adeyemo v. Ashcroft, 383 F.3d
558, 559-60(7th Cir. 2004)(citation and footnote omitted); see also 8 U.S.C. § 1252b
(distinguishing between orders to show cause and notices of hearing by addressing each in a
different portion ofthe statute). Because an order to show cause initiates the deportation
hearing,see id, an immigration court does not obtain jurisdiction over an alien until the order to
show cause is served. However, a notice of the deportation hearing is sent after proceedings
have been initiated, and therefore, it does not carry the same jurisdictional effect. Id.

                                                8
explicitly Fcquire a certified mailing return for the subsequent notice of a deportation

hearing. Accordingly, Defendant's reliance on Huete is inherently flawed, and the

opinion has no bearing on the outcome ofthe current case.

       Defendant also argues that the Fourth Circuit's decision in El Shami is factually

analogous to the current matter; and therefore. El Shami requires this Court to grant

Defendant's Motion. In El Shami, an Egyptian permanent resident alien was deported

after he failed to appear at his deportation hearing, which resulted in the entry of a

deportation order. 434 F.3d at 661-62. After he reentered the United States, El Shami

was charged with illegal reentry, and he filed a motion to dismiss that charge. Id. at 62.

The district court denied El Shami's motion, reasoning that he failed to show actual

prejudice under the third prong of§ 1326(d). Id.

       On appeal, the Fourth Circuit vacated El Shami's § 1326 conviction. Id. at 666.

That Court found that "uncontradicted evidence in the record" showed that no notice had


been sent to El Shami. Id. at 664. As the Fourth Circuit stated:


       Both El Shami and his wife testified that they did not receive any
       correspondence from the INS regarding the final deportation hearing during
       the period of April through October 1993. Further, during the pendency of
       this matter in the district court, the United States stipulated that there was
       no evidence in El Shami's immigration file to reflect that the INS had sent
       El Shami written notice ofthe final deportation hearing.

Id. In addition. El Shami did not learn ofthe deportation order until nine months after his

hearing date, after the time to seek a review ofthat order had expired. Id. Therefore,

based on the absence of any notice of the deportation hearing or the resulting deportation

order, it was not possible for El Shami to seek administrative review or judicial review.
which satisfied the first and second prongs of § 1326(d). Id. at 664. Regarding the final

prong, The Fourth Circuit reasoned that El Shami suffered prejudice because the lack of

notice prevented him fi*om seeking relief under section 212(c) ofthe Immigration and

Naturalization Act. Id. at 664-66.


      In the current matter, Defendant appears to overlook several key facts that

distinguish his case from El Shami. Unlike El Shami, where the government stipulated

that no evidence showed that a notice of hearing was sent, the evidence in this case shows

that notice of Defendant's hearing was actually sent to his address. During the May 6,

1997 deportation hearing, the immigration judge indicated that "[njotice ofthe scheduled

hearing had been provided," however, a return had not been received. (Gov't Ex. 5.) In

addition, INS agents who encountered Defendant in Galveston, Texas on April 9, 1997

reported that "[Defendant] has a deportation hearing scheduled for 5/97." The reasonable

inference that flows from this evidence is that Defendant received the hearing notice at

his address, and it informed him ofthe May 6, 1997 deportation hearing.

       Furthermore, in El Shami, both the defendant and his wife testified that no notice

had been received at their residence. There was no such evidence in the current matter.

In fact. Defendant's previous statements to INS agents regarding a hearing in May 1997

support the conclusion that he received notice of the hearing. Therefore, Defendant's

reliance on El Shami is unpersuasive.

       Having distinguished Defendant's cases, the Court turns to the statutory factors

that Defendant has the burden of satisfying under § 1326(d). The first two factors require

a Defendant to(1)"exhaust[] any administrative remedies that may have been available"

                                            10
against the Order and (2)that "the deportation proceedings ... improperly deprived [him]

ofthe opportunity for judicial review." 8 U.S.C. § 1326(d). The evidence presented

shows that Defendant cannot satisfy either requirement. Here, Defendant was personally

served with the OSC which was read to him in Spanish, his native language. Defendant

was therefore informed that a deportation order could be entered in his absence, and he

was also informed that administrative and judicial remedies were available to him if this

occurred. Defendant also personally provided his address to INS—^the address that INS

used to send notice of Defendant's deportation hearing as well as the notice ofthe

corresponding Deportation Order. However, Defendant took no apparent action after a

copy of the Deportation Order was sent to his residence.

       In addition, prior to Defendant's first § 1326 conviction, he received a form

informing him that the government intended to reinstate the original Deportation Order.

However,Defendant signed that form and indicated,"I [Defendant] do not wish to make

a statement contesting this determination." See United States v. Hernandez-Lopez,602

F. App'x 921,921-22(4th Cir. 2015)("If, however,'an alien knowingly and voluntarily

waives his right to appeal an order of deportation, then his failure to exhaust

administrative remedies will bar collateral attack on the order in a subsequent illegal

reentry prosecution under § 1326(d).'")(quoting United States v. Cerna,603 P.3d 32, 38

(2d Cir. 2010)); see also United States v. Ortiz, 488 F. App'x 717,718(4th Cir. 2012)

(considering a defendant's signature on a waiver form in support of holding the defendant

did not exhaust his available remedies).



                                             11
        Consequently, the Court finds that Defendant has failed to satisfy the first two

prongs of§ 1326(d). In addition, because the statute's requirements are conjunctive, it is

unnecessary for the Court to address whether Defendant can show actual prejudice. See

id.


      B. Defendant's Alternative Factual Argument Lacks Merit

         Finally, Defendant makes an alternate factual argument that he was absent from

the May 6, 1997 deportation hearing because he had returned to Mexico. He contends

that "[bjecause [he] had been encountered by INS officers and VR'd to Mexico a month

before his immigration court hearing, it is unsurprising that he did not show up. But it is

troubling that immigration officers did not inform the immigration judge about what they

had done." (Def.'s Suppl. Br. Mot. to Dismiss 7, ECF No. 23.)

         Thus, according to Defendant's version of events, he was confronted by federal

agents in April 1997, and he told them that he would depart the United States, rather than

attend his deportation hearing. The federal agents then decided to take Defendant at his

word, but they forgot to inform the judge of their unilateral decision to permit Defendant

to leave the country despite his pending deportation hearing. Needless to say, there are

multiple problems with this theory.

         First, there is insufficient evidence to support Defendant's version of events. The

only evidence that supports Defendant's position is a single notation in the A-File that

reads,"VR," which appears on the 1-213 form that was completed on April 9, 1997.

(Gov't Ex. 4.) Second, while it is certainly conceivable that the letters "VR" could be

interpreted as meaning "voluntary return" or "voluntary removal," the Court need not

                                              12
make such a determination. Rather, the Court is persuaded by Officer Chin's credible

testimony that this procedure was not available to Defendant. He testified that "[o]nly

the Judge can grant the voluntary removal or departure" when a hearing is pending.

Here, a legal proceeding had already commenced against Defendant via service of the

OSC,and therefore. Defendant could not be voluntarily removed of his own accord.

Simply put, the federal court system does not permit defendants to "opt out" or leave the

country at their discretion to avoid legal jeopardy.

       Finally, Defendant's alternate factual argument makes no logical sense. Even if

the Court credited Defendant's argument—^which it does not based upon countervailing

evidence—Defendant was nevertheless required to update INS regarding changes to his

address, which he did not do. See 8 U.S.C. §§ 1252b(a)(I)(F),(a)(2)(B). Therefore, the

Deportation Order would nevertheless be valid even if Defendant was in Mexico, or any

other state in the Union, when the Order was entered. See id. at(c)(2).

                                III.   CONCLUSION


       For all these reasons, the Court finds that Defendant has failed to meet his burden

under § 1326(d). Defendant's Motion will be denied, and an appropriate Order will

accompany this Memorandum Opinion.




                                                  Henry E. Hudson
                                                  Senior United States District Judge
Date: f/i»rc>> ZO,Zol^
Richmond, Virginia



                                             13
